Citation Nr: 0921149	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for right ear hearing loss. 

Entitlement to service connection for arthritis, claimed as 
pain in joints and bones. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1976 to June 1994.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which, inter 
alia, denied service connection for bilateral hearing loss 
and arthritis.  In a March 2007 decision, the RO granted 
service connection and assigned a noncompensable rating for 
left ear hearing loss.  

In his April 2007 Substantive Appeal, the Veteran requested a 
hearing before the Board.  In June 2008 he withdrew his 
request.  As no other hearing requests are pending, the Board 
may proceed to adjudicate the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran filed a claim for service 
connection for hearing loss in May 2006.  In a June 2006 
statement to the RO, he stated that his left eardrum was 
severely damaged in a field exercise in service.  In a 
September 2006 rating decision, the RO initially denied the 
claim for bilateral hearing loss.  The Veteran submitted a 
notice of disagreement in December 2006.  The RO later 
granted service connection for a hearing loss disability of 
the left ear and assigned an initial noncompensable 
disability rating.  Hearing loss of the right ear was not 
readjudicated in that decision or in any subsequent statement 
of the case or supplemental statement of the case.  In June 
2008, the Veteran filed another claim for service connection 
for "loss of hearing," which the RO construed as a claim 
for an increased rating for service-connected left ear 
hearing loss. 

Although the Veteran referred only to left ear hearing loss 
in his June 2006 statement, his original claim appears to 
have been for a bilateral condition.  This understanding is 
confirmed by his June 2008 claim for service connection for 
hearing loss, which could at that point refer only to the 
right ear since service connection was already in place for 
hearing loss in the left ear.  The claim for service 
connection for right ear hearing loss has not been addressed 
since the original denial in September 2006.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim is being remanded for 
issuance of a statement of the case and to give the veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.

The evidence indicates that the Veteran receives disability 
benefits from the Social Security Administration (SSA), which 
were awarded in April 2004.  However, no SSA records have 
been associated with the claims file.  Those records are 
potentially relevant because they may contain evidence 
relevant to the Veteran's claims.  Baker v. West, 11 Vet. 
App. 164 (1998).  These records are pertinent to the issue on 
appeal as they may relate to the etiology and severity of the 
Veteran's claimed disabilities.  On remand, the records 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran on the issue of entitlement to 
service connection for hearing loss of 
the right ear.  The Veteran should be 
informed of the requirements to perfect 
an appeal with respect to these issues.  
Then, only if the appeal is timely 
perfected, the issue should be certified 
to the Board for further appellate 
consideration.

2.  Contact SSA and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If any records are located, they should 
be associated with the claims file.  If 
there are no records, this must be noted 
in the folder.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




